Citation Nr: 0508959	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  01-10 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a disability rating greater than 20 percent 
for a stomach condition to include duodenal ulcer, hiatal 
hernia, and gastro esophageal reflux disease (GERD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1942 to June 
1944. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2000 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied a rating greater than 20 percent for 
duodenal ulcer.  A subsequent rating decision dated in 
October 2003 granted service connection for hiatal hernia and 
GERD and evaluated these conditions along with the already 
service connected duodenal ulcer as 20 percent disabling.  

This claim was previously before the Board in July 2004 and 
was remanded for further development.  The requested 
development has been completed and the case has since 
returned to the Board.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2.  It is not shown that the veteran's stomach condition is 
productive of impairment of health manifested by anemia and 
weight loss; or recurrent incapacitating episodes averaging 
ten days or more in duration at least four times or more a 
year.  

3.  It is not shown that the veteran's stomach condition is 
productive of persistent recurrent epigastric distress with 
dysphagia (difficulty swallowing), pyrosis (heartburn), and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.

4.  It is not shown that the veteran's stomach condition is 
severe, with diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress.


CONCLUSION OF LAW

The criteria for a disability rating greater than 20 percent 
for a stomach condition to include duodenal ulcer, hiatal 
hernia, and GERD have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.114, Diagnostic Codes 7305, 7319, 7346 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) (2004) apply to cases pending before VA on 
November 9, 2000, even if the initial agency of original 
jurisdiction decision was issued before that date; and (2) 
that a claimant must be given notice in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before an 
initial unfavorable decision is issued.  Section 3(a) of the 
VCAA (also 38 U.S.C.A. § 5103(a)) and 38 C.F.R. § 3.159(b)(1) 
require that, upon receipt of a complete or substantially 
complete application, the VA must notify the claimant and any 
representative of any information and any medical or lay 
evidence not previously provided to the VA that is necessary 
to substantiate the claim; this notice requires the VA to 
indicate which portion of that information and evidence is to 
be provided by the claimant and which portion the VA will 
attempt to obtain on the claimant's behalf.  

In Pelegrini, the Court appears to have held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant 's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  The Court stated that 
this new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

By letters dated in January 2002, April 2003, and June 2003, 
the RO advised the appellant of the enactment of the VCAA.  
The appellant was advised that VA would make reasonable 
efforts to help him get the evidence necessary to 
substantiate his claims, but that he must provide enough 
information so that VA could request any relevant records.  
The veteran was advised of the evidence received and was 
requested to provide authorization for the release of any 
additional private medical records.  The veteran was also 
asked to identify any additional information or evidence that 
he wanted VA to try and obtain.  

The December 2001 statement of the case (SOC) and October 
2003, December 2003, and December 2004 supplemental 
statements of the case (SSOC) notified the veteran of the 
relevant laws and regulations and essentially advised him of 
the evidence necessary to substantiate his claims.  They 
specifically set forth the regulations pertaining to VA's 
duty to assist, thus notifying the veteran of his and VA's 
respective obligations to obtain different types of evidence.  
They also advised the veteran of the evidence of record, 
adjudicative actions taken, and of the reasons and bases for 
denial.  

There can be no harm to the veteran, as the VA has made all 
efforts to notify and to assist the veteran with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the more general notice of the need for any evidence in 
the veteran's possession.  Thus, the VA has satisfied its 
"duty to notify" the veteran.

The claims folder contains all available VA medical records 
and multiple VA examination reports.  The veteran has not 
identified any other outstanding evidence to be obtained.  
Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which are based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2004).  Separate diagnostic codes 
identify the various disabilities.  The governing regulations 
provide that the higher of two evaluations will be assigned 
if the disability more closely approximates the criteria for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7 (2004).  A request for an increased rating is to 
be reviewed in light of the entire relevant medical history.  
See generally 38 C.F.R. § 4.1 (2004); Payton v. Derwinski, 1 
Vet. App. 282, 287 (1991).

The veteran contends that his service connected duodenal 
ulcer, hiatal hernia and GERD disabilities are more disabling 
than currently evaluated.  These disabilities are 
collectively rated under 38 C.F.R. § 4.71a, Diagnostic Code 
(DC) 7305 (2004), the rating code for duodenal ulcer, as 20 
percent disabling.  According to 38 C.F.R. § 4.114, ratings 
under DCs 7301 to 7329 inclusive, 7331, 7342, and 7345 to 
7348 inclusive will not be combined with each other.  A 
single evaluation will be assigned under the diagnostic code 
that reflects the predominant disability picture, with 
elevation to the next higher evaluation where the severity of 
the overall disability warrants such elevation.  38 C.F.R. § 
4.113 (2004).

A rating of 20 percent under DC 7305 pertaining to duodenal 
ulcers requires evidence of recurring episodes of severe 
symptoms two or three times a year averaging ten days in 
duration; or recurring episodes with moderate manifestations.  
To merit the next higher evaluation of 40 percent, the 
evidence needed includes moderately severe symptoms of 
impairment manifested by weight loss and anemia; or recurrent 
incapacitating episodes averaging ten days of more in 
duration at least four or more times per year.  As to the 
maximum evaluation of 60 percent under this DC, the veteran 
would need to provide evidence of a severe ulcer, only 
partially relieved by standard therapy, periodic vomiting, 
recurrent hematemesis or melena, with manifestations of 
anemia and weight loss productive of definite impairment of 
health.  38 C.F.R. § 4.114, DC 7305 (2004).  

Service medical records reflect treatment for an active 
duodenal ulcer beginning in April 1944.  Upper GI Series 
showed an active duodenal ulcer.  Diet and medication were 
prescribed.  The veteran received a medical disability 
discharge in June 1944 due to his duodenal ulcer disability.  
Rating action in June 1944 granted service connection for 
duodenal ulcer and assigned a 10 percent disability rating.  
VA medical reports reflect treatment and evaluation of the 
veteran's duodenal ulcer on many occasions post service.  The 
veteran was later diagnosed with hiatal hernia and GERD.  An 
October 2003 VA medical opinion shows that the veteran's 
service connected duodenal ulcer disability caused the 
current hiatal hernia and GERD.    

Evidence relevant to the current level of severity of the 
veteran's duodenal ulcer, hiatal hernia, and GERD 
disabilities includes the report of a VA examination 
conducted in August 2004.  At that time, the veteran 
complained of abdominal pain and symptoms consistent with 
heartburn.  He reported that he had possibly seen blood in 
either his stool or his urine, but was not sure which.  He 
denied nausea, vomiting and dysphagia and stated that his 
appetite was "OK."  He believed that he had lost 
approximately 5 to 6 pounds over the last six months.  

On physical examination in August 2004, the examiner stated 
that the veteran had no signs of anemia.  The examiner also 
stated that the veteran's nutrition state as well as general 
state of health was adequate.  The abdomen was soft and 
nontender and there was no hepatosplenomegaly or masses 
appreciated.  The examiner reported that the veteran had a 
normal hematocrit from March 2004 which was 46.9.  The 
examiner diagnosed the veteran with GERD and opined that the 
veteran's GERD did not result in moderate impairment of his 
health as it did not cause him daily discomfort or decreased 
appetite.  The examiner reiterated that the veteran did not 
have symptoms including decreased weight loss, anemia, or 
vomiting.  While the veteran reported the possibility of 
blood in his stools, his hematocrit was normal.  As a whole, 
the Board must find that this report provides negative 
evidence against this claim.           

Similarly, a May 2003 VA examination showed stable weight and 
no signs of anemia.  The veteran's weight ranged between 198 
to 200 pounds over the past year and his hematocrit of 47.7 
was well within normal limits.  At the time of this 
examination the veteran denied hematemesis or melena but did 
complain of bouts of diarrhea and constipation, which tended 
to go back and forth between the two.  He also complained of 
episodes of distention and nausea after meals and pain in his 
abdomen with spicy or fried foods.  On physical examination, 
there was mild diffuse tenderness to palpation at the 
epigastric region.  There was no hepatosplenomegaly or mass 
noted on palpation, and bowel sounds were active times four.  
There was no evidence of a current ulcer in the duodenum.

Also of record are VA medical records dated from April 1999 
through May 2003.  These records show complaints of a 
treatment for the veteran's various stomach conditions.

Given the evidence of record, the Board finds that a 
disability rating greater than 20 percent for the veteran's 
duodenal ulcer, hiatal hernia, and GERD disorders is not 
warranted.  Both the May 2003 and August 2004 VA examinations 
were negative for signs of anemia and significant weight 
loss.  There is also no evidence of incapacitating episodes 
averaging 10 days or more in duration at least four times or 
more during a year.  As was stated earlier, a rating of 40 
percent under DC 7305 requires evidence of moderately severe 
symptoms of impairment manifested by weight loss and anemia; 
or recurrent incapacitating episodes averaging ten days of 
more in duration at least four or more times per year.  As 
there is no evidence of anemia, significant weight loss or 
the requisite number of incapacitating episodes a disability 
rating greater than 20 percent under DC 7305 is not 
warranted.  

The Board also finds that no higher evaluation can be 
assigned pursuant to any other potentially applicable 
diagnostic code.  Under DC 7346, a 30 percent rating is 
assigned for hiatal hernia when there is persistent recurrent 
epigastric distress with dysphagia (difficulty swallowing), 
pyrosis (heartburn), and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  A 10 percent rating 
requires two or more of the symptoms for the 30 percent 
evaluation of less severity. 38 C.F.R. § 4.114, DC 7346 
(2004).  The veteran does not, and has not, manifested 
symptoms of dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain that are 
productive of considerable impairment of health.  Thus, a 
rating higher than 20 percent rating under DC 7346 is not 
warranted.

Pursuant to DC 7319, irritable colon syndrome (spastic 
colitis, mucous colitis, etc.) may be assigned a maximum 
rating of 30 percent, and such is assigned when the condition 
is severe, with diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress.  
38 C.F.R. § 4.114, DC 7319.  There is no evidence that the 
veteran suffers from constant abdominal distress.  
Furthermore, the veteran's GERD was characterized as 
"moderate" in the August 2004 VA examination, providing 
additional negative medical evidence against this claim.  
Thus, a rating higher than 20 percent rating under DC 7319 is 
not warranted.   

There are no other alternative diagnostic codes under 38 
C.F.R. § 4.114 that could apply to the veteran's diagnosed 
stomach disorder.  

In conclusion, the Board finds that the preponderance of the 
evidence is against a disability rating greater than 20 
percent for the appellant's stomach disabilities.


ORDER

A disability rating greater than 20 percent for service 
connected stomach disorder to include duodenal ulcer, hiatal 
hernia, and GERD is denied.


	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


